EXAMINER'S AMENDMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2022 was filed after the mailing date of the first office action on merits on February 8, 2022 .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 1-10, 12, 19, and 24 have been cancelled. 
Independent claim 11, has been amended to include allowable subject matter of a holder being situated at the starter, wherein the holder is fastened at the starter by guide bars extending in the longitudinal direction through the holder. Claims 13-15, 17, 18, 20,28-32 depend from claim 11 and are allowable for at least their dependency. 
Objected to claim 16 previously objected to has been amended into independent form. 
Independent Claim 21,  has been amended to add a support plate fixed to an outer surface of the holder for securing at least one cable harness and/or fluid pipes to the starter.
Claims 22-23, and 25-27 depend from claim 21 and are allowable for their dependency to claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 2pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747